Citation Nr: 1221698	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  05-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a disability evaluation in excess of 30 percent for anal fissures.  

3.  Entitlement to a disability evaluation in excess of 20 percent for the residuals of a right knee injury.  

4.  Entitlement to a disability evaluation in excess of 10 percent for a lumbar strain.  

5.  Entitlement to a disability evaluation in excess of 30 percent for dermatitis/dermatophytosis of the face and groin.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1991 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran moved during this appeal and his case was subsequently transferred to the VA RO in Baltimore, Maryland.  These claims were previously remanded by the Board in January 2008 for further evidentiary development.  

In November 2007, the Veteran testified before the undersigned Acting Veterans Law Judge at the Boards Central Office in Washington, DC.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In a statement received by VA in June 2011, the Veteran asserted that he was entitled to service connection for a nervous disorder (anxiety, depression, short-term memory loss, fatigue and sleep deprivation).  As this claim has already been adjudicated, this should be treated as a request to reopen this previously denied claim.  Since this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a disability evaluation in excess of 30 percent for anal fissures is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not suffer from a hearing loss disability for VA rating purposes.  

2.  The Veteran's right knee disability is manifested by malunion of the tibia and fibula resulting in a moderate knee disability with pain and limitation of motion; it is not manifested by flexion to 30 degrees or less, limited extension or recurrent subluxation or lateral instability.  

3.  The Veteran's lumbar strain is manifested by pain and limited motion; it is not manifested by forward flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, muscle spasm, or neurological impairment.  

4.  The Veteran's dermatitis/dermatophytosis of the face and groin covers 38 percent of the Veteran's total body area; it does not cover 40 percent or more and does not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2011).

3.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2003); Diagnostic Code 5237 (2011).  

4.  The criteria for establishing entitlement to a disability evaluation in excess of 30 percent for dermatitis/dermatophytosis of the face and groin have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118 Diagnostic Codes 7806, 7813 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the Veteran's claim of entitlement to service connection, letters sent to the Veteran in August 2004 and March 2007 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  As for his claims for increased disability evaluations, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters sent to the Veteran in February 2008 and 2010 provided him with this information.  While all of this information was not provided to the Veteran until after the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received numerous VA medical examinations, with his most recent examinations taking place in 2010.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its January 2008 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for medical examinations and obtained additional records.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  


Service Connection for Hearing Loss

Relevant Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in service if manifested to a degree of 10 percent or more within one year of the Veteran's separation from service.  

This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Claims for hearing loss require that a Veteran have a certain level or amount of hearing loss before it will be considered a ratable disability for VA compensation purposes, and this is expressly defined by VA regulation.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability..  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report what he can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Veteran's Court (CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may be granted for a disease first diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


Facts and Analysis

The Veteran contends that he is entitled to service connection for a bilateral hearing loss disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not currently suffer from a hearing loss disability, for VA rating purposes.  As such, service connection is not warranted.  

Upon discharge from active duty in September 1995, the Veteran was afforded a VA examination for his claimed tinnitus.  It was noted that the Veteran was exposed to artillery from 1991 to 1995 and that he was now complaining of tinnitus.  There was no mention of hearing loss at this time.  

Audiological testing revealed pure tone thresholds, in decibels (dB), to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
10
15
15
LEFT
N/A
5
5
15
20

Pure tone threshold averages were 11 dB for the right ear and 11 dB for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent, bilaterally.  The examiner concluded that the Veteran's hearing was within normal limits.  

The record also contains an audiogram dated May 2002.  This revealed puretone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
15
10
LEFT
-5
5
5
15
0

The Veteran was also seen for an audiology consultation by VA on June 2002.  The Veteran reported that he felt his overall capacity to hear was diminishing.  When asked if he felt his problem was more related to understanding and not necessarily hearing, the Veteran indicated that this might be the case.  

An authorized audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
20
LEFT
5
10
10
20
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The Veteran was determined to have normal auditory thresholds.  

During treatment in November 2002, however, the Veteran did report that he was noting decreased hearing and that his wife and friends often complained that he kept the television too loud.  

A private treatment record dated December 2002 notes that the Veteran had some difficulty hearing in low noise.  The report indicates that the Veteran had a history of firing artillery in the Army with difficulty since this time.  However, an audiogram revealed nearly completely normal hearing levels, but some of his hearing thresholds were on the edge of normal at 25 decibels (dB).  

In January 2003, VA audiometric testing revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
20
20
LEFT
5
15
10
25
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

A March 2003 VA outpatient treatment record reflects that the Veteran was complaining of tinnitus and that he had been to audiology with completely normal hearing.  The record also contains a private treatment record dated December 2003 indicating that the Veteran's hearing was intact.  

The Veteran was afforded a VA audiometric examination in April 2003.  Pure tone thresholds, in dB, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
20
30
25
LEFT
N/A
20
20
30
30

Pure tone threshold averages were 23 dB for the right ear and 25 dB for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  It was determined that the Veteran's hearing was within normal limits, bilaterally.  

The Veteran was provided an additional VA examination in January 2004.  The Veteran reported that he had to keep the volume on the television louder than others.  Audiological testing revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
25
LEFT
10
15
15
25
25

Pure tone averages were 20 dB for the right ear and 20 dB for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The examiner concluded that the Veteran had normal hearing, bilaterally.  

The Veteran underwent a private evaluation with the Washington ENT Group in December 2007.  It was noted that the Veteran was complaining of hearing loss with the onset having been gradual and occurring in a persistent pattern for years.  A diagnosis of chronic bilateral hearing loss and tinnitus times years was assigned.  The Veteran was diagnosed with noise-induced sensorineural hearing loss was assigned but an opinion as to when the Veteran was exposed to noise was not provided.  Another December 2007 record from this office notes that while the Veteran seemed to have some hearing loss, because of the disagreement between the PTA and the SRTs, she was unable to state what degree of hearing loss.  A March 2008 record from the same office, however, notes that the Veteran had a known hearing loss and he was a good candidate for hearing aids.  

The Veteran was afforded a VA audiometric examination in April 2010.  Audiometric testing revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
25
25
LEFT
15
20
20
25
25

Pure tone threshold averages were 22. 5 dB bilaterally.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The examiner noted that the above tests revealed hearing to be within normal limits bilaterally from 250 to 8000 Hz with excellent speech recognition bilaterally.  Additional testing was again performed one week later, but results were deemed to be consistent with those found during the prior VA examination.  

Finally, the Veteran was afforded a VA audiometric examination in December 2010.  The examiner noted reviewing the claims file.  The examiner noted that while the enlistment examination revealed normal hearing, a reference audiogram dated October 1994 revealed mild hearing loss in the left ear.  The form noted that the Veteran had routine exposure to hazardous levels of noise.  The Veteran also complained of hearing loss during his separation examination of May 1995, but no separation audiogram was available.  However, subsequent records following separation from active duty revealed normal hearing.  The examiner noted that noise exposure was conceded.  Nonetheless, the examiner opined that it was less likely than not that the Veteran's hearing loss was etiologically related to his military service.  The examiner explained that the evidence of record predominantly suggested that hearing was normal in both ears.  As such, his complaints could not be etiologically related to military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a bilateral hearing loss disability.  As noted, for VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2011).  Audiometric evaluations have consistently reflected that the Veteran has not had three auditory thresholds in either ear at 26dB or higher at any time during the pendency of this claim.  Likewise, the Veteran has not exhibited speech recognition scores below 94 percent in either ear at any time during the pendency of this claim.  

The evidence demonstrates that the Veteran does not suffer from a hearing loss disability for VA rating purposes.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a hearing loss disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

In addition to the above test results, the September 1995, June 2002, April 2003, January 2004, April 2010 and December 2010 audiologists specifically concluded that the Veteran's hearing was within normal limits.  In addition, the Veteran himself conceded in June 2002 that his problem may have been more related to understanding what was being said rather than actually not hearing it.  As such, the preponderance of the evidence of record demonstrates that a current hearing loss disability does not exist.  

The Board recognizes that the Veteran has stated that he suffers from diminished hearing.  He has also submitted lay statements from individuals associated with him indicating that he frequently has to ask people to repeat themselves and that he keeps the television loud.  The Veteran is certainly competent to make those assertions and is credible.  However, despite these assertions, objective testing has routinely demonstrated that, for VA rating purposes, the Veteran does not suffer from a hearing loss disability.  The objective testing is more probative than the Veteran's statements because they reflected audiological evaluations as shown on audiograms.  The Veteran does not have the competency to provide specific information regarding his decibel levels at various frequencies.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.


Increased Disability Evaluations

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).


Right Knee Injury

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent for his right knee disability.  For historical purposes, the Veteran was originally granted service connection for a right knee disability in December 1995.  A 10 percent disability evaluation was assigned under Diagnostic Code 5257, effective as of June 24, 1995.  The Veteran's disability evaluation was subsequently increased to 20 percent under Diagnostic Code 5262, effective as of July 21, 2000, in a January 2001 rating decision.  In January 2003, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied in an April 2003 decision.  A timely notice of disagreement was received from the Veteran in July 2003.  The 20 percent disability evaluation was continued in a March 2005 statement of the case, and the Veteran appealed this to the Board in April 2005.  

A February 2002 VA outpatient treatment record described the Veteran's right knee arthritis as "severe."  Another February 2002 record notes a finding of no ligament laxity, popping or clicking.  A magnetic resonance image (MRI) was performed in October 2002, revealing chondromalacia of the lateral facet of the patella.  The cruciate and collateral ligaments were unremarkable and the cartilage along the medial lateral joint lines was within normal limits.  

A November 2002 record also notes that the Veteran had crepitus and both knees occasionally gave way.  There was no locking.  An X-ray taken at this time revealed two loose bodies located in the radial aspect of the patellofemoral compartment.  No other bony or joint abnormality could be seen, the soft tissues appeared normal and there was no fracture.  Examination revealed lateral patellar subluxation with no appreciable chondromalacia.  Anterior and posterior cruciate ligaments were intact and no meniscal tear was identified.  A December 2002 record assigned a diagnosis of chondral defect right knee, chondromalacia patella.  

The Veteran's right knee was evaluated in March 2003.  The Veteran reported knee pain with intermittent buckling and weakness.  It was noted that he had some signs of chondromalacia.  The Veteran reported that his greatest problems were with vigorous weight bearing.  An X-ray taken at this time revealed minimal degenerative osteoarthritis of the right knee.  A previously noted intraarticular loose body seen on the skyline view was not appreciated.  An April 2003 private treatment record notes that the Veteran was still complaining of constant knee pain and that he was having difficulty returning to his job as a firefighter.  Examination revealed crepitus anteriorly and pain with deep knee bends.  The right knee had a full range of motion, ligaments were intact, and the right lower extremity was neurovascularly intact.  A diagnosis of chondral defect, right knee was assigned.  A right knee arthroscopy was recommended.  The record reflects that a right knee arthroscopy was performed in April 2003 and June 2003.  

A VA examination was performed in October 2004.  The Veteran reported increased pain when using stairs or when walking or standing for long periods of time.  No weakness, fatigability, decreased endurance, incoordination or flare-ups were claimed.  Examination revealed no tenderness to palpation, deformity, instability or swelling.  Range of motion was 110 degrees of active flexion (125 degrees of passive flexion) and extension to 0 degrees.  There was no pain, weakness, fatigability, decreased endurance or incoordination noted.  X-rays revealed mild degenerative joint disease.  A diagnosis of degenerative arthritis was assigned.  

Another VA examination was performed in April 2005.  The Veteran reported pain and problems with lifting, and that it affected his ability to walk, stand, climb stairs and drive for long periods of time.  Examination revealed tenderness with no crepitus or ankylosis.  Drawer and McMurray tests were negative.  Flexion was to 130 degrees and extension was full to 0 degrees.  After repetitive use, range of motion was affected by pain, but not by fatigue, weakness, lack of endurance or incoordination.  An X-ray revealed minimal narrowing of the joint space medially.  A diagnosis of degenerative joint disease of the right knee was assigned.  

A MRI dated October 2007 revealed focal areas of a cartilage injury in the lateral facet of the patella.  Both menisci were normal and the cruciate and collateral ligaments were intact.  

The Veteran was afforded a VA examination of the right knee in April 2010.  It was noted that the Veteran was exhibiting knee pain that was altering his gait.  The Veteran reported that there were times when he was standing that both knees would give way and lock up a little bit.  He also reported some popping in the knee and it was noted that he wore a knee brace.  It was noted that the Veteran was previously a fire fighter but had to stop this job because of problems crawling and using ladders.  Nonetheless, he was presently employed with the Federal Government.  His job was impaired in that he could not travel often.  The Veteran reported constant pain and an inability to drive for a period of time of more than one hour.  Cruciate and collateral ligaments were found to be intact and the Veteran had full extension of the right knee with flexion to 120 degrees.  The final 5 degrees of flexion was painful, but there was no further loss of flexion of the knee after three repetitions.  The examiner concluded that there was significant patella-femoral compression pain of the right knee but there was no subluxation of the patella and it was not unduly loose.  The examiner diagnosed the Veteran with chondromalacia of the patella-femoral joint with degenerative joint disease.  The examiner noted that examination did not reveal any further loss of range of motion secondary to pain, or any loss of endurance, increase of fatigue, weakened movement or incoordination.  However, it would require speculation to offer an opinion as to whether there was any additional limitation during flare-ups.  

The Veteran's right knee disability is currently rated as 20 percent disabling under Diagnostic Code 5262.  This code applies to impairment of the tibia and fibula.  Malunion of these bones with moderate knee or ankle disability is rated as 20 percent disabling while malunion with marked knee or ankle disability is rated as 30 percent disabling.  38 C.F.R. § 4.71a.  According to a November 2002 record, lateral patellar subluxation with no appreciable chondromalacia was noted.  The Veteran has also consistently reported symptomatology of intermittent buckling or locking of the right knee.  However, upon examination in October 2004, the Veteran's knee revealed no remaining deformity, instability or swelling.  

The Veteran has also maintained a significant range of motion in the right knee.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  The least amount of flexion exhibited by the Veteran's right knee was 110 degrees of active flexion in October 2004.  Even then, the Veteran was capable of passive flexion to 125 degrees.  There was no pain on motion at this time either.  The Veteran has also maintained full extension to 0 degrees throughout the pendency of this claim.  As such, the Veteran's right knee is not associated with significantly limited motion.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, if those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59 , painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Recently, however, the Court clarified that mere pain alone, although it may cause functional loss, does not in and of itself constitute function loss under VA regulations that evaluate disabilities based upon limitation of motion, and is just one factor to be considered when evaluating functional impairment.  See Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at 11; see 38 C.F.R. § 4.40.  But having said that, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, motion was noted to be pain free in October 2004.  While motion was noted to be affected by pain in April 2005, it was not affected by fatigue, weakness, lack of endurance or incoordination and the Veteran was still capable of full extension and of flexion to 130 degrees.  Finally, upon examination in April 2010, only the final 5 degrees of flexion was painful, demonstrating an ability to flex to at least 115 degrees without pain.  There was no further loss of motion upon repetition.  As such, the Veteran does not suffer from a significantly greater degree of functional loss due to symptomatology such as pain or fatigability.  

In summary, the record reflects subjective complaints of pain with intermittent sensations of the knee giving out or locking.  Aside from a November 2002 notation of subluxation, the Veteran's knee has repeatedly been found to be stable without subluxation upon objective examination.  The Veteran has also maintained full extension with only slightly limited flexion.  While he wears a knee brace, he is capable of ambulating without assistive devices.  Finally, the April 2010 VA examiner found the cruciate and collateral ligaments to be intact.  As such, the Veteran's right knee disability is more appropriately characterized as "moderate" rather than as "marked."  A higher disability evaluation of 30 percent is not warranted.  If the Veteran was rated alternatively based on limitation of motion, only a 10 percent rating would be warranted based on painful motion on flexion as the Veteran does not meet the diagnostic criteria for a 10 percent rating.  This rating is lower than the rating assigned under Diagnostic Code 5262, which also considers his function in that regard.  As such, he is already rated more advantageously.

The Board has also considered whether the Veteran may be entitled to a separate disability evaluation based on his right knee symptomatology.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As noted, he is rated based on Diagnostic Code 5262 and would only be alternatively entitled to a 10 percent rating based on painful motion.  The Veteran does not have dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, or genu recurvatum.  As noted, he is rated based on Diagnostic Code 5262 and would only be alternatively entitled to a 10 percent rating based on painful motion.  Any instability and subluxation (not currently demonstrated) have also been considered.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban.  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  

A separate disability evaluation is not warranted in the present case.  The Veteran's 20 percent disability rating is based on the overall impairment of his knee.  As detailed in the previous discussion, range of motion, reports of subluxation and instability and pain have all been considered in determining that the Veteran suffers from a moderate disability of the knee.  To assign separate disability evaluations based on this same symptomatology would amount to pyramiding.  Pyramiding, the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his right knee disability include pain, limitation of motion and subjective sensations of "giving way."  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  This code also allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's right knee disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that the Veteran has been frequently hospitalized because of this disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation for his right knee.  During his November 2007 hearing, the Veteran testified to pain, difficulty walking up and down stairs and an inability to lift over 50 pounds.  The Veteran has also described limitations on driving and travel during the pendency of his claim.  A statement dated April 2008 from an associate of the Veteran also indicated that he had trouble with pain and navigating stairs.  However, this testimony alone, while competent and credible, does not demonstrate that the Veteran's right knee disability is more than 20 percent disabling.  A higher disability evaluation of 30 percent is warranted for marked impairment.  The record reflects that while the Veteran certainly experiences pain in the right knee, he has maintained a significant range of motion and the knee itself is stable.  As such, his reported symptomatology does not reflect that a higher disability evaluation of 30 percent is warranted in this case.  

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects that the Veteran is not unemployable as a result of his right knee disability.  The Board recognizes that the Veteran was forced to leave his prior employment due to problems with his knee, among other disabilities.  However, the Veteran has since found gainful employment, demonstrating that he has not been rendered unemployable.  Therefore, further consideration of this matter is not necessary.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for a right knee disability must be denied.


Lumbar Strain

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his lumbar spine disability.  For historical purposes, the Veteran was originally granted service connection for a lumbar strain in a January 2001 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5295 (in effect prior to September 26, 2003), effective as of July 21, 2000.  In January 2003, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied in an April 2003 decision.  A timely notice of disagreement was received from the Veteran in July 2003.  The 10 percent disability evaluation was continued in a March 2005 statement of the case, and the Veteran appealed this to the Board in April 2005.  

The Veteran was afforded a VA examination in October 2004.  The Veteran reported low back pain with no radiation.  The pain was not debilitating and the Veteran could work.  However, the Veteran said he could not lift heavy objects.  Examination revealed no tenderness to percussion and no postural abnormalities or deformities.  There were no muscular spasms either.  Range of motion testing revealed flexion to 70 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, right rotation to 30 degrees and left rotation to 40 degrees.  There was no pain on motion, weakness, fatigability, decreased endurance or incoordination.  No neurological deficits were noted either.  X-rays revealed mild right facet arthropathy at the L5-S1 vertebra.  The Veteran was noted to have recurrent low back pain with no established diagnosis.  

The Veteran was afforded a VA examination of the spine in April 2005.  The Veteran reported a constant pain that was aching and sharp in nature.  The pain was brought on by physical activity or sometimes by itself.  The Veteran could function with medications, but he had a hard time bending or sitting for a long period of time.  Examination revealed tenderness with no ankylosis.  Lumbar range of motion was flexion to 90 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees and bilateral rotation to 25 degrees.  Range of motion was limited by pain after repetitive use but not by fatigue, weakness, lack of endurance or incoordination.  There was no intervertebral disc syndrome.  X-rays were normal and the previous diagnosis of lumbosacral strain was continued.  

The Veteran was afforded a VA examination of the lumbar spine in April 2010.  As already noted, the Veteran previously worked as a fire fighter.  However, he had to quit this job and take another position outside of the department due to difficulty crawling and climbing ladders.  The Veteran described pain more in his middle and lower back with intermittent referred symptoms to the right anterior thigh.  His low back was also noted to be very tight when moving until he warmed up after sitting and standing for long periods of time.  When standing, there was slight scoliosis with some flattening of the lumbar spine.  Muscles were not spastic, however.  Thoracolumbar range of motion testing revealed forward flexion to 80 degrees with some discomfort, extension of 15 to 20 degrees, left lateral flexion to 25 to 39 degrees, right lateral flexion to 15 degrees, and bilateral rotation to approximately 60 degrees.  Neurological evaluation revealed normal motor function and sensation.  However, on occasion, the Veteran reported that he would get tingling in the inner aspect of the right foot.  The examiner diagnosed the Veteran with facet arthropathy of the right side of the L5-S1 area of the lumbosacral spine with very mild scoliosis.  

Throughout the course of this appeal, the Veteran's service-connected lumbar spine disability has been rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5295.  In considering the Veteran's claim, the Board notes that the regulations for rating disabilities of the spine were revised during the pendency of the Veteran's claim, effective September 26, 2003. See 68 Fed. Reg. 51454 (Aug. 27, 2003).  In this regard, if a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a specified effective date without provision for retroactive application may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  In this case, either the old or revised rating criteria may apply, although the new rating criteria are only applicable since their effective date. VAOPGCPREC 3-2000.

According to the rating criteria in effect prior to September 26, 2003, and the criteria in effect at the time the Veteran filed his claim in January 2003, a lumbosacral strain with characteristic pain on motion is rated as 10 percent disabling.  A higher disability evaluation of 20 percent is warranted for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  38 C.F.R. § 4.71a (2003).  

According to the October 2004 VA examination, the Veteran had no muscular spasms.  He was also capable of bilateral lateral motion to 20 degrees.  The April 2005 VA examiner also concluded that the Veteran was capable of lateral flexion.  Left lateral flexion was between 25 degrees and 39 degrees and right lateral flexion was to 15 degrees at the time of the April 2010 VA examination.  The examiner also concluded that the Veteran's muscles were not spastic.  As such, a disability evaluation in excess of 10 percent has not been warranted at any time during the pendency of this claim under Diagnostic Code 5295, as it existed prior to September 26, 2003.  

The Board has also considered whether any other applicable diagnostic code, in effect prior to September 26, 2003, would allow for a higher disability evaluation.  Diagnostic Code 5292 provided a 20 percent disability evaluation for limitation of motion of the lumbar spine that was "moderate."  The record reflects that the Veteran was capable of flexion of the thoracolumbar spine to between 70 and 90 degrees over the course of this appeal.  The Veteran also maintained lateral flexion, lateral rotation and between 15 and 25 degrees of extension.  As such, the record demonstrates that the Veteran's limitation of motion is mot appropriately characterized as "mild" during the course of the appeal.  There are no other applicable codes, in effect prior to September 26, 2003, that would allow for a higher disability evaluation.  

The Board has also considered whether a higher disability evaluation may be warranted based on the rating criteria that has been in effect since September 26, 2003.  Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosis spondylotis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 (intervertebral disc syndrome) are evaluated under the following general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a (2011).  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

At the time of the October 2004 VA examination, the Veteran was capable of forward flexion to 70 degrees.  His combined range of thoracolumbar motion was 200 degrees.  The April 2005 VA examination revealed forward flexion to 90 degrees and a combined range of motion of 215 degrees.  The April 2010 VA examiner also determined that the Veteran had forward flexion to 80 degrees and a combined range of motion in excess of 120 degrees.  The record also consistently reveals the absence of muscle spasms.  As such, a higher disability evaluation is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, as it has existed since September 26, 2003.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2011).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2011).  

Applying the DeLuca criteria to the Veteran's claim, the Board concludes that the Veteran is not entitled to an increased disability rating.  There was no evidence of pain on motion, weakness or fatigability upon examination in October 2004.  The April 2005 VA examiner also concluded that while range of motion was limited by pain, it was not limited by fatigue, weakness or lack of endurance.  Finally, while the Veteran exhibited some discomfort upon examination in April 2010, he was nonetheless capable of 80 degrees of flexion.  This demonstrates that the Veteran did not suffer from such functional impairment as to warrant a disability evaluation in excess of 10 percent.  Therefore, even when applying the DeLuca criteria, the Board concludes that the Veteran is not entitled to a disability rating in excess of 40 percent for his service-connected lower back disability.  

Note (1) to 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  The record does not reflect that the Veteran has suffered from any objective neurologic abnormalities.  According to the April 2010 examination report, a neurological evaluation was normal for motor function and sensation.  While the Veteran did report a subjective tingling of the inner aspect of the right foot on occasion, there was no objective evidence of any actual neurological impairment.  As such, a separate disability evaluation for neurological impairment associated with the lumbar spine is not warranted.  

Finally, the Board has considered whether a higher rating may be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a.  However, the April 2005 VA examiner specifically concluded that the Veteran did not suffer from intervertebral disc syndrome.  The remaining evidence of record does not suggest that the Veteran has suffered from incapacitating episodes.  For purposes of evaluations under this formula, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id at Note (1).  

Again, the rating schedule represents as far as practicable, the average impairment of earning capacity.  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Veteran's lumbar spine disorder results in pain and some limitation of motion.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  The evidence does not suggest that the Veteran's disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that there have been any periods of hospitalization.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation for his lumbar spine condition and has competently described his complaints.  The Veteran testified to pain with certain movements during his November 2007 hearing.  However, such symptomatology is already contemplated by a 10 percent disability evaluation.  The Veteran has not provided any evidence, lay or otherwise, to demonstrate that his back disability has been more than 10 percent disabling at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for a lumbar spine disability must be denied.


Dermatitis/Dermatophytosis

The Veteran contends that he is entitled to a disability evaluation in excess of 30 percent for his service-connected dermatitis/dermatophytosis of the face and groin area.  For historical purposes, the Veteran was originally granted service connection for dermatitis/dermatophytosis of the face and groin in a December 1995 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 7813, effective as of June 24, 1995.  In January 2003, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied in an April 2003 decision.  A timely notice of disagreement was received from the Veteran in July 2003.  The 20 percent disability evaluation was continued in a March 2005 statement of the case, and the Veteran appealed this to the Board in April 2005.  His disability evaluation was subsequently increased to 30 percent in a January 2011 rating decision, effective as January 13, 2003.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

A February 2002 record notes that the Veteran had a skin rash on both legs and buttocks that had been diagnoses as psoriasis.  The Veteran had not been treated for this condition.  The Veteran was again noted to have psoriasis upon treatment in November 2002 on the shins.  He denied a rash anywhere else including the elbows, scalp and trunk.  A January 2003 record, however, reflects treatment with patches of psoriasis that were resolving.  These appeared dry and scaly on the Veteran's buttocks and shins, bilaterally.  

In February 2003, the Veteran was seen with a history of possible psoriasis on the legs.  Examination of the scalp revealed diffuse moderate scaling.  The hands were very dry and the genitalia revealed verrucous non-pedunculated skin growths.  There were also discrete patches of rough scaling on the shins.  Diagnoses of seborrheic dermatitis of the scalp, xerosis, psoriaform rash of the legs and condyloma acuminata were assigned.  The Veteran was again treated by the VA dermatology clinic in May 2003.  Specifically, the Veteran was being treated for seborrheic dermatitis, a psoriaform rash on both legs and verrucous lesions of the penis.  Examination revealed slight scaling of the scalp with scaling plaques on the lower extremities, bilaterally.  Verrucous lesions were also noted at the base of the penis with an erythematous patch on the left side of the scrotum.  The Veteran was diagnosed with seborrheic dermatitis, condylomata accuminata, psoriaform dermatitis of the lower extremities, bilaterally, pruritus of the scrotum and xerosis.  

The Veteran was afforded another VA examination of the skin in April 2005.  The Veteran reported seborrheic dermatitis with itching, crusting and shedding.  He also described an alopecia patch and a flaky scalp.  This affected the head, face and hands.  The groin was also affected, with flare-ups occurring every two months and lasting up to two weeks.  Examination revealed evidence of skin disease with a bare area of 1.5 centimeters (cm) on the right side of the chin and dark spots on the lower legs.  There was also a dark spot on the scrotum of about 4 by 10 cm.  There was no ulceration or exfoliation.  The lesions affected less than 10 percent of exposed areas and less than 10 percent of the entire body.  The previous diagnosis of dermatophytosis/dermatitis of the face and groin was continued.  

In November 2007, the Veteran was seen by VA with reports of a flare of his skin rash on the legs, buttocks and back.  The Veteran reported that, in his opinion, this condition covered some 55 percent of his body.  

Finally, the Veteran was afforded a VA examination of the skin in May 2010.  The scalp revealed minimal evidence of some dermatitis areas with no heavy scaling.  The elbows were also dry and he had psoriaform plaques in the mid-back and on the hip.  There was involvement in the genital area as well, extending to the scrotum.  The examiner described the psoriasis on the thighs and legs as quite extensive.  A diagnosis of psoriasis vulgaris was assigned affected 3 percent of exposed surface areas and 38 percent of total body surface.  

The Veteran's skin disability is presently rated as 30 percent disabling under Diagnostic Code 7813-7806.  Dermatophytosis is rated under Diagnostic Code 7813.  This code instructs the rater to rate as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-05) or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  

Under Diagnostic Code 7806, a 30 percent disability evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or, when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the previous 12 month period.  38 C.F.R. § 4.118.  A higher disability evaluation of 60 percent is not warranted unless more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the previous 12 month period.  Id.  

According to an April 2005 record, the Veteran's skin disorder only affected 10 percent of the Veteran's body and exposed areas.  While the Veteran did report in November 2007 that he believed his condition affected 55 percent of his body, a VA examination performed in May 2010 revealed that it affected 3 percent of exposed areas and 38 percent of his total body.  Finally, there is no evidence of constant or near-constant systemic therapy.  The Veteran reported that his condition only flared up every two months or so during his April 2005 VA examination.  The Veteran did submit a prescription form for betamethasone valerate cream (a steroid) in May 2003.  However, a May 2003 VA dermatology note indicates that this medication was only to be applied to the scalp "when necessary."  A November 2007 record no longer lists this medication in the Veteran's medication list.  The Veteran was to be placed on a trial of triamcinolone (a synthetic steroid).  However, a May 2010 VA examination report indicates that the Veteran had not been back to a dermatologist for about a year and that he simply used ointments to treat his condition.  As such, the evidence demonstrates that the Veteran does not require constant or near-constant systemic therapy.  A disability evaluation in excess of 30 percent under Diagnostic Code 7806 is not warranted.  

The Board has also considered whether a higher evaluation may be warranted based on scarring.  The only applicable diagnostic code that permits a disability evaluation in excess of 30 percent is Diagnostic Code 7801.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  The evidence of record fails to reflect that the Veteran suffers from such extensive scarring or that he has any scarring that is deep or that limit motion.  

The Board notes that amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  However, the amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2009)).  

Again, the rating schedule represents as far as practicable, the average impairment of earning capacity.  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Veteran's skin disorder results in itching, scaling and disfigurement.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-06.  The evidence does not suggest that the Veteran's skin disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that there have been any periods of hospitalization.  In fact, the May 2010 VA examination report reflects that the Veteran went without treatment during the prior year.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 30 percent for his service-connected skin disability.  The Veteran testified in November 2007 to a lot of itching and flaking, as well as intermittent flare-ups of this condition to the face and arms.  He is competent and credible in his testimony.  However, while the Board is sympathetic to the Veteran's situation, this is not evidence to suggest that the criteria for a disability evaluation in excess of 30 percent have been met.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 30 percent for dermatitis/dermatophytosis is denied.


ORDER

Service connection for bilateral hearing loss is denied.  

A disability evaluation in excess of 20 percent for the residuals of a right knee injury is denied.  

A disability evaluation in excess of 10 percent for a lumbar strain is denied.  

A disability evaluation in excess of 30 percent for dermatitis/dermatophytosis of the face and groin is denied.  


REMAND

The Veteran also contends that he is entitled to a disability evaluation in excess of 30 percent for anal fissures.  Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran was last examined for this condition in April 2005.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since it has been more than 7 years since the Veteran's last examination, he should be scheduled for a new examination to determine the current level of severity of his symptomatology.  

In addition, the most recent VA Medical Center (VAMC) records are from August 2010.  Records prepared since this time must be obtained and incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Appeals Management Center (AMC) should obtain VAMC records prepared since August 2010.  All records that are obtained must be incorporated into the claims file.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his anal fissures.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner prior to the scheduled examination.  All indicated tests and studies should be performed, and the examiner is asked to describe in detail all symptomatology associated with this condition.  Specifically, the examiner should discuss whether the Veteran suffers from extensive leakage or fairly frequent involuntary bowel movements.  A complete rationale must be provided for all opinions offered and the Veteran's lay statements in support of his claim should also be considered and discussed.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


